UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB MARK ONE x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarterly Period endedSeptember 30, 2007; or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to COMMISSION FILE NUMBER: 0-51170 IDO SECURITY INC. (Exact name of small business issuer as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17 State Street New York, New York 10004 (Address of principal executive offices, including zip code) 646-214-1234 (Issuer's telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of November 19, 2007, there were 34,336,250 shares of issuer’s common stock, par value $0.001 per share outstanding. Transitional Small Business Disclosure Format (Check one) Yes o No x INDEX PAGE PART I FINANCIAL INFORMATION PAGE Forward Looking Statements ii Item 1 Financial Statements 1 Condensed Consolidated Balance SheetsSeptember 30, 2007 (Unaudited) and December 31, 2006 (Audited) 1 Unaudited Condensed Consolidated Statements of Operations for thenine and three months endedSeptember 30, 2007 and 2006 2 Unaudited Condensed Consolidated Statements of Cash Flows for the six months endedSeptember 30, 2007 and 2006 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3 Controls and Procedures 13 PART II OTHER INFORMATION Item 1 Legal Proceedings 14 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3 Defaults upon Senior Securities 14 Item 4 Submission of Matters to a Vote of Security Holders 14 Item 5 Other Information 14 Item 6 Exhibits 14 SIGNATURES 15 IDO SECURITY INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS September December 31, 2007 2006 ASSETS (unaudited) CURRENT ASSETS Cash andcash equivalents $ 57,139 $ 7,484 Inventory 192,529 - Prepaid expenses and other current assets 50,608 - Total current assets 300,276 7,484 Property and equipment, net 29,415 - Patents, net 1,130,000 - Goodwill 755,002 - Deferred acquisition costs - 55,550 Total assets $ 2,214,693 $ 63,034 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilities $ 195,486 $ 101,548 Convertible promissory notes (net of discount of $1,825,761) 1,555,208 - Loan payable, related party 44,826 26,896 Total current liabilities 1,795,520 128,444 NON-CURRENT LIABILITIES Accrued severance pay 157,150 - Totalliabilities 1,952,670 128,444 STOCKHOLDERS' EQUITY (DEFICIT) Preferred Stock 20,000,000 shares authorized; none outstanding Common stock, $.001 par value; 50,000,000 shares authorized; 34,336,250 and 30,600,000 issued and outstanding, respectively 34,336 30,600 Additional paid-in capital 9,655,499 124,331 Stock subscription receivable (25 ) (36,500 ) Accumulated other comprehensive loss (331 ) (331 ) Accumulated deficit (9,427,456 ) (183,510 ) Total stockholders' equity (deficit) 262,023 (65,410 ) Total liabilities and stockholders' equity (deficit) $ 2,214,693 $ 63,034 See Notes to Condensed Consolidated Financial Statements. 1 IDO SECURITY INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Nine Months Three Months Ended Ended September 30, September 30, 2007 2006 2007 2006 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $ - $ - $ - $ - Operating expenses Research and development costs 196,094 - 96,933 - Selling, general and administrative expenses 601,489 53,118 289,180 3,300 Stock based compensation 2,567,829 - 1,111,752 - Total operating expenses 3,365,412 53,118 1,497,865 3,300 Loss from operations (3,365,412 ) (53,118 ) (1,497,865 ) (3,300 ) Interest expense (including related parties of $33,538, $0,$18,534 and $0) (414,798 ) - (213,732 ) - Interest income 2,578 - 1,041 - Amortization of debt discount (4,905,467 ) - (3,262,788 ) - Amortization of beneficial conversion feature (448,264 ) - (120,298 ) - Amortization of deferred finance costs (112,583 ) - (20,401 ) - Net loss (9,243,946 ) (53,118 ) (5,114,043 ) (3,300 ) Other comprehensive income Foreign currency translation adjustment - 171 - - Comprehensive loss for the period $ (9,243,946 ) $ (52,947 ) $ (5,114,043 ) $ (3,300 ) Basic and diluted loss per share: $ (0.28 ) $ 0.00 $ (0.15 ) $ 0.00 Weighted average number of shares outstanding Basic and diluted 32,588,493 16,732,721 34,187,935 30,450,000 See Notes to Condensed Consolidated Financial Statements. 2 IDO SECURITY INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, 2007 2006 INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (9,243,946 ) $ (53,118 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 186,128 - Amortization of note discount 4,905,467 - Amortization of beneficial conversion feature of convertible debt 448,264 - Accretion of interest on notes payable 380,969 - Stock based compensation 2,567,829 - Increase in net liability for severance pay 6,347 - Increase (decrease) in cash attributable to changes in assets and liabilities Inventory (110 ) - Prepaid expenses and other current assets (37,764 ) - Accounts payable (579 ) - Accrued expenses and other current liabilities 16,845 9,939 Net cash used in operating activities (770,550 ) (43,179 ) CASH FLOWS FROMINVESTING ACTIVITIES Acquisition of IDO Security Ltd., net of cash acquired of $19,974 (950,171 ) - Deferred acquisition costs - (9,000 ) Purchases of property and equipment (15,778 ) - Net cash used in investing activities (965,949 ) (9,000 ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of common shares - 80,375 Stock subscription receivable 36,475 (36,500 ) Proceeds from issuance of secured convertible notes 3,000,000 - Payments of deferred finance costs (325,000 ) - Proceeds from related party loans 12,735 4,149 Proceeds from short-term debt 47,738 4,371 Repayment of short-term debt (985,794 ) - Net cash provided by financing activities 1,786,154 52,395 Effect of foreign currency translation on cash - 171 INCREASE IN CASH AND CASH EQUIVALENTS 49,655 387 CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD 7,484 - CASH AND CASH EQUIVALENTS - END OF PERIOD $ 57,139 $ 387 Supplemental disclosures of cash flow information: Cash paid for interest $ - $ - Non-cash activities Issuance of common stock relating to convertible promissory notes $ 1,261,435 $ - See Notes to Condensed Consolidated Financial Statements. 3 IDO SECURITY INC. (formerly The Medical Exchange, Inc.) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 - GENERAL Overview The condensed consolidated financial statements include the accounts of IDO Security Inc. ("IDO Inc.") (formerly known as “The Medical Exchange, Inc.” or "MedEx") and IDO Security Ltd. ("IDO Ltd."), its wholly-owned subsidiary (collectively the "Company"). All significant inter-company balances and transactions have been eliminated. The Company is engaged in the design, development and marketing of devices for the homeland security and loss prevention markets that are intended for use in security screening procedures and are designed to detect concealed metallic objects through the use of electro-magnetic fields. These devices were designed specifically for applications in the security screening and detection market to complement the current detection methods for detecting metallic items during security screenings at security checkpoints in venues such as airports, prisons, schools, stadiumsand other public locations and venues requiring individual security screening. IDO Ltd. has designed and developed a security screening device containing proprietary technology known as the MagShoe. The MagShoe device creates specific electro-magnetic fields that are capable of detecting the presence of metallic objects inside a person’s footwear, as well as next to or above the ankles, whiletaking into account metallic objects that are typically part of the footwear. The MagShoe has been sold and deployed at certain venues in some countries. The Medical Exchange, Inc. was incorporated in the State of Nevada on January 23, 2004. On July 25, 2006, IDO Ltd. and the holders of all of the issued and outstanding share capital of IDO Ltd. (collectively the “IDO Selling Shareholders”) entered into a Securities Purchase Agreement pursuant to which Med Ex agreed to purchase all of the issued and outstanding share capital of IDO Ltd. (the “Acquisition Transaction”). On March 8, 2007, the Acquisition Transaction was consummated. Following the consummation of the Acquisition Transaction, IDO Ltd. became a wholly-owned subsidiary of Med Ex and Med Ex adopted the business of IDO Ltd. In June 2007, the Company changed its name to “IDO Security Inc.” and effected other changes to its capital structure discussed below in Note 6 (Capital Transactions). The Company also effected a three-for-one forward stock split of its shares of common stock, par value $0.001 (the “Common Stock”). All share figures and results in this Quarterly Report on Form 10-QSB are reflected on a post-split basis. Basis of presentation The accompanying unaudited consolidated financial statements of the Company have been prepared in accordance with generally accepted accounting principles for interim financial information and with Item 310(b) of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the nine and three months ended September 30, 2007, are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. These unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and footnotes thereto included in the Company's Transition Annual Report on Form 10-KT for the six months ended December 31, 2006, as filed with the Securities and Exchange Commission on February 23, 2007 and with the Company’s Current Report on Form 8-K filed with the Securities and Exchange Commission on March 14, 2007. Previously, the Company had a June 30 fiscal year. On December 28, 2006, the Company changed its fiscal year to December 31, 2006. These financial statements have been prepared in accordance with generally accepted accounting principles applicable to a going concern, which assumes that the Company will be able to meet its obligations and continue its operations for its next fiscal year. Realization values may be substantially different from carrying values as shown and these financial statements do not give effect to adjustments that would be necessary to the carrying values and classification of assets and liabilities should the Company be unable to continue as a going concern. See Note 3. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The following accounting policies have been identified as critical to the Company’s business operations and the understanding of its results of operations. Principles of Consolidation The accompanying condensed consolidated financial statements include the accounts of IDO Ltd., the Company's wholly-owned subsidiary. All significant inter-company transactions have been eliminated. Use of Estimates These financial statements and accompanying notes have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires management to make estimates, judgments and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses. The Company continually evaluates the accounting policies and estimates we use to prepare the consolidated financial statements. The Company bases its estimates on historical experiences and assumptions believed to be reasonable under current facts and circumstances. Actual amounts and results could differ from these estimates made by management. 4 Functional Currency The majority of Company’s expected future saleswill be in United States dollars or in United States dollar linked currencies. In addition, the majority of the Company’s investing and financing activities are in United States dollars. Accordingly, the Company has determined the United States dollar as the currency of its primary economic environment and thus, its functional and reporting currency. Non-dollar transactions and balances have been measured in
